UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA

 

JACKSONVILLE DIVISION
STEPHEN LEONARD
GUARDINO, JR.,
Plaintiff,
v. Case No.: 3:18-cv-1301-J-20JBT
BOARD OF COUNTY COMMISSIONERS
OF FLAGLER COUNTY,
Defendant.
/
0 R D E R

THIS CAUSE is before this Court following a Report and Recommendation from the
Magistrate Judge (Dkt. 9) recommending that Plaintiff’s Application to Proceed in District Court
Without Prepaying Fees or Costs (Dkt. 5) be denied and this case be dismissed

Rather than file an objection to the Report and Recommendation, Plaintiff responded with
two supplements (Dkts. 10 and 1 1) and an Amended Complaint (Dkt. 12). Because of these
additional filings, this Court has reviewed, de novo, Plaintiffs’ Complaints and supplements (Dkts.
1, 10, 11 and 12). Following that review, this Court determines the Report and Recommendation
should|be adopted in all respects.

Accordingly, it is ORDERED:

l. The Magistrate Judge’s Report and Recommendation (Dkt. 9) is ADOPTED;

2. Plaintift’s Motion for Leave to Proceed In Forma Pauperis (Dkt. 5) is DENIED;

3. This case is l)ISMISSED; and

4. The Clerk is directed to terminate all pending motions and close this case.

DONE AND ENTERED at Jacksonville, Florida, this !AL/day of January, 2019.

  
 

D T'" TES DISTRICT JUDGE

Copies to:
Stephen Leonard Guardino, Jr., Pro se

